LEGEND MINING INC. 2-46 DeZhennan Rd., Suite 403 Yuesiu District, Guangzhou Guangdong Province, China April 29, 2010 United States Security and Exchange Commission Attn: Division of Corporation Finance treet, North East Washington, DC 20549 Subject:Legend MiningInc., File # 333-152830 Dear Sir or Madam: I am theLegal Counselof Legend Mining, Inc., a Nevada corporation. I respectfully request that the Commission accelerate the effective date of our Legend Mining Inc.’s Registration Statement on Form S-1 Amendment No.2 thereto toMay 4, 2010at 9:00 am Eastern Standard Time, or soon thereafter as practicable. Accordingly, I would appreciate your prompt consideration of this request and would welcome as prompt a response as is convenient. The company hereby acknowledges that: 1. Should the Commission of the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve our company from our full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. The company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission if any person under the federal securities laws of the United States. The company further acknowledges our full awareness of our responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934 as they relate to the proposed offering of the securities specified in our Form S-1 registration statement. Thank you for your expedient and diligent review of this file. If any further questions or comments should arise, I can be contacted at(949) 660-9700or fax any response to (949) 660-9010. Sincerely; /s/ Thomas E. Stepp, Jr. Thomas E. Stepp, Jr., Legend Mining Inc.
